IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               November 15, 2007
                                No. 06-41657
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

CARLOS AVILES ARMENTA

                                            Plaintiff-Appellant

v.

JOHN PRYOR, Correctional Officer; LIEUTENANT JEFFREY LANN;
JOHNSON, Correctional Officer

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 5:06-CV-76


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Carlos Aviles Armenta, Texas prisoner # 743688, argues that the district
court abused its discretion by dismissing his 42 U.S.C. § 1983 complaint alleging
that the defendant prison officers filed false disciplinary charges against him in
retaliation for his filing lawsuits and prison grievances.
      Armenta’s allegations arguably stated claims of retaliation which are not
subject to dismissal under Heck v. Humphrey, 512 U.S. 477 (1994). See Woods


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41657

v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995). The district court abused its
discretion in dismissing the retaliation claims at this stage of the proceeding.
Therefore, the judgment is VACATED and the case is REMANDED to the
district court for further proceedings. We express no view on the merits.




                                       2